USCA4 Appeal: 22-1934      Doc: 11         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1934


        In re: JANE DOE,

                            Petitioner.



                     On Petition for Writ of Mandamus. (1:22-cv-00947-PTG-JFA)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Jane Doe, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1934      Doc: 11        Filed: 12/22/2022     Pg: 2 of 2




        PER CURIAM:

              Jane Doe petitions for a writ of mandamus seeking an order directing the district

        court to grant her in forma pauperis status, leave to proceed under a pseudonym and under

        seal, leave to file electronically, leave to exceed page number requirements, and a

        temporary restraining order. We conclude that Doe is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [she] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

              Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

        503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Doe is not available by way of

        mandamus. Accordingly, we deny the petition for writ of mandamus. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                             PETITION DENIED




                                                    2